PARRISH, Presiding Judge.
Michael Dale Bryan (appellant) appeals a judgment modifying child support awarded in a dissolution action. The trial court reduced the amount of child support appellant was required to pay from $825 per month to $725 per month. The judgment states “that application of Supreme Court Form 14 would be unjust or inappropriate.” However, as appellant asserts in the brief he filed in this court, the trial court did not calculate the amount of presumed child support. See Rule 88.01.
The trial court’s failure to determine the amount of presumed child support requires that the part of the judgment modifying child support be reversed. The case must be remanded to permit the trial court to determine the amount of presumed child support and whether the presumed amount was rebutted by the evidence adduced at trial.
Myers v. Myers, 950 S.W.2d 937, 939 (Mo.App.1997). See Neal v. Neal, 941 S.W.2d 501, 504 (Mo. banc 1997); Woolridge v. Woolridge, 915 S.W.2d 372, 381-82 (Mo.App.1996). The judgment is reversed and remanded for further proceedings consistent with this opinion.
MONTGOMERY, C.J., and BARNEY, J., concur.